IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-399-CV



M. ENGIN DERKUNT,

	RELATOR

vs.



HONORABLE STEVE RUSSELL, JUDGE COUNTY COURT AT LAW NO. 2,


	RESPONDENT

 


ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 


O R D E R


PER CURIAM


	Relator M. Engin Derkunt tendered his petition for writ of mandamus to this Court
on August 3, 1993.  Because Derkunt has not tendered a motion for leave to file, we will consider
his petition as a motion.  See Tex. R. App. P. 121(a)(1).  By his petition, Derkunt requests this
Court to issue a writ of mandamus to compel respondent, the Honorable Steve Russell, Judge of
the County Court at Law No. 2 of Travis County, to order the county clerk of Travis County "to
rescind [her] policy of charging $40.- for service by certified mail."  We will overrule the motion
for leave to file petition for writ of mandamus.
	Texas R. Civ. P. 103 provides that the clerk of a court shall serve citation by
registered or certified mail if so requested.  Texas Loc. Gov't Code Ann. § 118.052(3)(E) (West
Supp. 1993) sets the fee for mail service of process at the same fee as the sheriff charges.  Texas
Loc. Gov't Code Ann. § 118.063 (West 1988) explains that the fee in section 118.052(3)(E) is
for the clerk's service of process by certified or registered mail and "is the same amount that
sheriff and constables are authorized to charge."  The commissioners court of Travis County sets
the fees charged by the offices of the sheriff and constable.  Tex. Loc. Gov't Code Ann. §
118.131 (West 1988 & Supp. 1993).
	Accordingly, we overrule the motion for leave to file petition for writ of
mandamus.
	It is so ordered this 25th day of August 1993.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Motion for Leave to File Petition for Writ of Mandamus Overruled
Filed:   August 25, 1993
[Do Not Publish]